Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-18-00514-CR

                              Ramiro CASTILLO-RAMIREZ,
                                       Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the 381st Judicial District Court, Starr County, Texas
                                 Trial Court No. 16-CR-271
                      Honorable Martin Chiuminatto, Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and the cause is REMANDED for a new trial.

       SIGNED August 21, 2019.


                                               _____________________________
                                               Rebeca C. Martinez, Justice